     Case 1:18-cr-00270-DAD-BAM Document 32 Filed 09/01/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI

 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00270-DAD-BAM
12                        Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
13    vs.
14    BRYAN BARTUCCI,                              DATE: December 8, 2021
                                                   TIME: 1:00 p.m.
15                       Defendant.                JUDGE: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the status conference regarding the above-captioned matter now set for

20   hearing on September 8, 2021, on the deferred prosecution agreement before the Honorable

21   Barbara A. McAuliffe may be continued for further status conference on December 8, 2021, at

22   1:00 p.m.

23          The parties have had several discussions regarding resolution and anticipate a plea offer

24   will be forthcoming soon of both of Mr. Bartucci’s cases in the near future. Defense will then

25   need time to review the offer with Mr. Bartucci.

26          Pursuant to the deferred prosecution agreement, defense has agreed to waive all time

27   periods applicable under the Speedy Trial Act. But additionally, the parties agree that, pursuant

28   to 18 U.S.C. § 3161(h)(7)(A), time should be excluded through and including December 8, 2021,
     Case 1:18-cr-00270-DAD-BAM Document 32 Filed 09/01/21 Page 2 of 2


 1   because there is good cause for the requested continuance and the ends of justice outweigh the
 2   interest of the public and the defendant in a speedy trial. Specifically, the parties agree that this
 3   continuance is necessary for defense preparation and investigation purposes and to permit time
 4   for the parties to complete their plea negotiations.
 5                                                           Respectfully submitted,
 6
                                                             PHILLIP TALBERT
 7                                                           Acting United States Attorney
 8   DATED: September 1, 2021                                /s/ Kimberly A. Sanchez
                                                             KIMBERLY A. SANCHEZ
 9                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
10
11
                                                             HEATHER E. WILLIAMS
12                                                           Federal Defender
13   DATED: September 1, 2021                                /s/ Charles J. Lee
                                                             CHARLES J. LEE
14                                                           Assistant Federal Defender
                                                             Attorney for Defendant
15                                                           BRYAN BARTUCCI
16
17
18                                                 ORDER
19           IT IS SO ORDERED that the status conference is continued from September 8, 2021, to
20   December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is
21   excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A).
22
     IT IS SO ORDERED.
23
24      Dated:      September 1, 2021                           /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
25
26
27
28

      Bartucci: Stipulation and [Proposed]            -2-
      Order to Continue Status Conference
